Citation Nr: 1642345	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability prior to September 11, 2009, and in excess of 20 percent as of September 11, 2009.

2.  Entitlement to a rating in excess of 30 percent for a psychiatric disability prior to June 20, 2015, and in excess of 50 percent as of June 20, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from February 1987 to June 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran and his daughter testified during a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A June 2015 rating decision granted an increased 50 percent rating for a psychiatric disability as of June 20, 2015.  However, as a higher rating is available for a psychiatric disability and the Veteran is presumed to seek the maximum available benefit, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board has considered whether the change of the previously assigned 40 percent disability rating for the lumbar spine disability to 20 percent by means of the September 2009 rating decision constitutes a rating reduction subject to the special provisions of 38 C.F.R. § 3.105(e).  It does not, as the change did not affect the combined disability rating or level of compensation paid to the Veteran.  VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  However, the propriety of the assigned ratings for a lumbar spine disability prior to and after September 11, 2009, remains before the Board.



REMAND

Concerning the claims for increased ratings, at the July 2015 Board hearing, the Veteran and representative specifically argued that the Veteran's lumbar spine and psychiatric disabilities had increased in severity since the most recent VA examination.  Where the evidence of record does not indicate the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  Therefore, after obtaining updated treatment records, the Veteran should be scheduled for VA examinations of the lumbar spine and psychiatric disabilities.

The claim for TDIU is inextricably intertwined with the increased rating claims.  Where a claim is inextricably intertwined with another claim, the claims must be adjudicated together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, further consideration of the claim for a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of outstanding treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for VA orthopedic and neurological examinations, by an appropriate physician.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lower back disability, to include radiculopathy. 

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.

(c)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.

(d)  The examiner should provide ranges of thoracolumbar spine motion.  The physician should make specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(e)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(f)  The physician should comment as to the existence and frequency of any incapacitating episodes, periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

(g)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work, and what accommodations would be necessary due to the service-connected disabilities.

3.  Schedule the Veteran for a VA examination to assess the current severity of a psychiatric disability.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to conduct a complete examination, and to obtain a detailed mental status.  The examiner is also asked to comment on the functional impact the psychiatric disability has on work.  The examiner should describe the levels of occupational and social impairment and describe the symptomatology that results in those levels of impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

